DETAILED ACTION
1.	This communication is in response to Application No. 16/814,534. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




4.	Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 each recites the step of “determining, based on the first data and the second data, that the first content and the second content comprise versions of a primary content item”; claim 17 recites the step of “determining that the plurality of data are derived from versions of a primary content item”. The wording "versions of a primary content item" in each of claims 1, 1, and 17 are very unclear. It is unclear whether this wording means identical versions of the same primary content item, or different versions 
Claim 1 further causing, based on the determining, storage of the primary content item without acquiring and possessing the primary content item.
Claims 1, 11, 17 and their respective dependent claims are deemed indefinite. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

6.	Claims 1, 2, 7-9, 11, 13, 14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Major et al. (US Publication 2014/0165116, hereinafter Major) in view of Barton et al. (US Publication 2016/0080813, hereinafter Barton). 
Regarding claim 1, Major discloses a method comprising: 
Major, fig. 1, para’s 0028-0039, the RS-DVR system 104 can be implemented as a specialized web server that records and retrieves video files on behalf of any number of subscriber systems 102.  The RS-DVR system 104 then immediately makes as many copies of the received video as there are subscribers requesting to record the channel. Each subscriber has, in effect, their own area that contains their individual copies of the channel.  Each subscriber can have different programs recorded on different RS-DVR systems 104--each individual recording is on only one server);
determining, based on the first data and the second data, that the first content and the second content comprise versions of a primary content item; causing, based on the determining, storage of the primary content item in a common storage (Major, fig. 16, para’s 0121-0126, RS-DVR system determines that subscriber "Sub2" has decided to record the same program (function 910), but after the RSDVR has already begun recording of the program.  The RS-DVR system may nevertheless assign the same identifier 810 to the subscriber file list associated with the second subscriber, i.e., continue storing the same program in common storage and assign the same identifier to both the first and the second subscribers).
Major does not explicitly disclose determining, based on the first data and the second data, the first and second content comprise different advertisements; causing, based on the determining, storage of the different advertisements.
Barton discloses determining, based on the first data and the second data, the first Barton, para’s 0111, 0222-0223, claims 8-10, a client system decides which ads to capture on its own and presents them to the consumer based on the metadata received from the service 1101.  For example, the service transmits a carouseled channel 1202 containing advertisements A, B, C, D, E, and F. Client system 1-1203 may tune in and capture advertisements B and E in a carouseled channel 1202 based on its PRIZM code, while client system 2-1204 captures advertisement D and client system n--1205 captures advertisement B. The service 1101 can be a one-way, broadcast mechanism, yet the consumer gets a completely targeted advertisement; claims 8-10 further disclose determine whether the tracking data for other devices identifies an advertisement in the first set comprising: determining that the first set includes the particular advertisement that is also in the second set of programs that have been viewed at a second device, the second set of programs being identified by the tracking data; this disclosure illustrates that each client system can capture different advertisement in a set of program content,  further illustrates a method for determining whether the same advertisement or different advertisements appears in a first set of program and a second set of program, and storing the first set of program and the second set of program includes storing the different advertisements). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Barton‘s features of receiving sets of program comprising different advertisement, and storing the different advertisement in Major’s RS-DVR storage system to generate effective advertisement based on each subscriber’s characteristics.

Regarding claims 2, Major-Barton discloses the method of claim 1, further comprising:
causing storage, in a first index file associated with the first device, storage of a first pointer to the common storage; and causing storage, in a second index file associated with the second device, of a second pointer to the common storage (Major, fig. 1, para’s 0032-0036, 0101, the RS-DVR system 104 can be designed to function like a traditional DVR, wherein each subscriber has a "personal" copy of recorded content, even though the copies are held on shared servers and shared storage media; the file system module and storage architecture cause storage of references/pointers to personal copy of  recorded content; para. 0101, the RS-DVR system could use a very simple storage mechanism for managing disk storage in storing per subscriber adaptive rate video content.  In an exemplary embodiment, an index table (or any suitable data arrangement) is kept in memory (and on disk) that maps each disk block containing video to the subscriber, specific content, bitrate, and time offset within the content.  The index table (which functions similarly to a file system directory) can be only loosely synchronized with the actual content on the disk, because the storage manager will validate the content when it is read from disk).

Regarding claim 7, Major-Barton discloses the method of claim 1, wherein the causing the storage of the primary content item comprises: selecting one of the first content or the second content; causing storage, in a first file associated with the first device, of the selected one of the first content or the second content; and causing storage, Major, fig. 1, para’s 0032-0036, The RS-DVR system 104 can be designed to function like a traditional DVR, wherein each subscriber has a "personal" copy of recorded content, even though the copies are held on shared servers and shared storage media; the file system module and storage architecture cause storage of references/pointers to personal copy of  recorded content; para. 0101, the RS-DVR system could use a very simple storage mechanism for managing disk storage in storing per subscriber adaptive rate video content.  In an exemplary embodiment, an index table (or any suitable data arrangement) is kept in memory (and on disk) that maps each disk block containing video to the subscriber, specific content, bitrate, and time offset within the content.  The index table (which functions similarly to a file system directory) can be only loosely synchronized with the actual content on the disk, because the storage manager will validate the content when it is read from disk).

Regarding claim 8, Major-Barton discloses the method of claim 1, wherein the causing the storage of the different advertisements comprises: causing storage, in a first file associated with the first device, of a first advertisement associated with the first content; and causing storage, in a second file associated with the second device, of a second advertisement associated with the second content (Barton, para’s 0111, 0222-0223, claims 8-10, a client system decides which ads to capture on its own and presents them to the consumer based on the metadata received from the service 1101.  For example, the service transmits a carouseled channel 1202 containing advertisements A, B, C, D, E, and F. Client system 1-1203 may tune in and capture advertisements B and E in a carouseled channel 1202 based on its PRIZM code, while client system 2-1204 captures advertisement D and client system n--1205 captures advertisement B. The service 1101 can be a one-way, broadcast mechanism, yet the consumer gets a completely targeted advertisement; claims 8-10 further disclose determine whether the tracking data for other devices identifies an advertisement in the first set comprising: determining that the first set includes the particular advertisement that is also in the second set of programs that have been viewed at a second device, the second set of programs being identified by the tracking data; this disclosure illustrates that each client system can capture different advertisement in a set of program content,  further illustrates a method for determining whether the same advertisement or different advertisements appears in a first set of program and a second set of program, and storing the first set of program and the second set of program includes storing the different advertisements).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 9, Major-Barton discloses the method of claim 1, further comprising: prior to the causing the storage of the primary content item, determining that the primary content item does not correspond to any content currently stored at the computing device (Major, fig. 16, para’s 0121-0122, subscriber device "Sub1" initially responds to user input or the like to determine that a particular program ("Prog1") should be recorded (function 902).  The subscriber device transmits an appropriate command message 904 to direct the RSDVR system to record the identified program.  RS-DVR system does record the program as described herein (function 906) and assigns an identifier 810 to the recorded content (function 908). Next, subscriber "Sub2" has decided to record the same program (function 910) after the RSDVR has already recorded the program.  The RS-DVR system may determine whether the same program has been previously recorded, if yes, RS-DVR system assigns the same identifier 810 to the subscriber file list associated with the second subscriber).

Regarding claim 11, this claim comprises limitations substantially the same as claim 1 and 7; causing storage of the primary content item includes retrieving one of the first content item or the second content item. Therefore it is rejected for the same reasons set forth.

Regarding claim 13, this claim comprises limitations substantially the same as claim 2; storing the different advertisements includes retrieving the different advertisements; therefore it is rejected for the same reasons set forth. 

Regarding claim 14, Major-Barton discloses the method of claim 11, further comprising: determining, based on the first data and the second data, that the first set of advertisements does not correspond to the second set of advertisements; and retrieving, based on the determining that the first set of advertisements does not correspond to the second set of advertisements: the first set of advertisements from the first device; and the second set of advertisements from the second device (Barton, para’s 0111, 0222-0223, claims 8-10, a client system decides which ads to capture on its own and presents them to the consumer based on the metadata received from the service 1101.  For example, the service transmits a carouseled channel 1202 containing advertisements A, B, C, D, E, and F. Client system 1-1203 may tune in and capture advertisements B and E in a carouseled channel 1202 based on its PRIZM code, while client system 2-1204 captures advertisement D and client system n--1205 captures advertisement B. The service 1101 can be a one-way, broadcast mechanism, yet the consumer gets a completely targeted advertisement; claims 8-10 further disclose determine whether the tracking data for other devices identifies an advertisement in the first set comprising: determining that the first set includes the particular advertisement that is also in the second set of programs that have been viewed at a second device, the second set of programs being identified by the tracking data; this disclosure illustrates that each client system can capture different advertisement in a set of program content,  further illustrates a method for determining whether the same advertisement or different advertisements appears in a first set of program and a second set of program, and retrieving/storing the first set of program and the second set of program includes retrieving/storing the different advertisements).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 16, this claim comprises limitations substantially the same as claim 9; therefore it is rejected for the same reasons set forth.

7.	Claims 4 and  10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Major-Barton, as applied to claim 1 above,  in view of Sherer et al. (US Publication 2006/0200558, hereinafter Sherer). 
Regarding claim 4, Major-Barton discloses the method of claim 1, but does not explicitly disclose wherein the first data is based on a first hash of at least a portion of the 
Sherer discloses wherein the first data is based on a first hash of at least a portion of the first content, wherein the second data is based on a second hash of at least a portion of the second content, and wherein the determining that the first content and the second content comprise versions of the primary content item comprises: determining the first hash matches the second hash (Sherer, para. 0070, FIG. 8, at block 402 a digest, or summary, of the information held by one or more of the remote servers may be uploaded from the remote server(s) to the session manager 32. For example, a remote server might compute a digest (e.g., an MD5 or SHA-1 hash) of its database, or a portion thereof, and send the digest to the session manager. At block 404 the digest received from the remote server may be used by the session manager to compare the information held by the remote server with the cached information held by the session manager at a storage device, see fig. 7, para’s 60-68. This disclosure illustrates that a plurality of hash digest versions media content can be compared against each other). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Sherer’s feature of matching hash digests of media content into Major-Barton’s invention to reducing time and resource for verifying media content with each other.

Regarding claim 10, Major-Barton discloses the method of claim 1, but does not 
Sherer discloses wherein the first data and the second data each comprise a SHA-1 based on the primary content item (Sherer, a checksum can be computed for digest generated using SHA-1 hash as  known in the art, see Friedman et al., US publication 2013/0117847, para’s 0091 and 0109).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Sherer’s SHA-1 hash values and checksum values associated with SHA-1 as is well-known in the art of matching hash digests of media content  into Major-Barton’s invention to reducing time and resource for verifying media content with each other.

8.	Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Major-Barton, as applied to claims 1 and 11 above,  in view of Lam et al. (US Publication 2007/0106852, hereinafter Lam). 
Regarding claim 5, Major-Barton discloses the method of claim 1, but does not explicitly disclose prior to the causing the storage of the primary content item, selecting the first device; and sending, to the first device, a request for at least a portion of the first content.
Lam discloses prior to the causing the storage of the primary content item, selecting the first device; and sending, to the first device, a request for at least a portion of the first content (Lam, para. 0009, compare a first digest in a first device with a second digest in a second device, if different, request the first device to transmit the data content to the second device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Lam’s feature into Major-Barton’s invention to enhance user’s playback experience by requesting a first device to transmit a copy of media content to a second device upon determining that there is no backup copy of the media content on the second device.

Regarding claim 12, this claim comprises limitations substantially the same as claim 5; therefore it is rejected for the same reasons set forth.

9.	Claims 3,  6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Major-Barton, as applied to claims 1 and 11 above,  in view of Tanaka et al. (US Publication 2008/0307472, hereinafter Tanaka. 
	Regarding claim 3, Major-Barton discloses the method of claim 1, wherein the different advertisements comprise: a first advertisement associated with the first content; and a second advertisement associated with the second content as described above in claims 1, but does not explicitly disclose wherein the causing the storage of the different advertisements further comprises:
causing storage, in a first index file associated with the first device, of a first pointer to the first advertisement associated with the first content; and
causing storage, in a second index file associated with the second device, of a second pointer to the second advertisement associated with the second content.

causing storage, in a first index file associated with the first device, of a first pointer to the first advertisement associated with the first content; and causing storage, in a second index file associated with the second device, of a second pointer to the second advertisement associated with the second content (Tanaka, para’s 0101 and 0110, the first and second commercial message are different from each other; the first commercial data 15 or the second commercial data 16 may be automatically remade into the digest version or the index version for use in the automatic commercial message delivery.  Such a digest version or index version is displayed with a link informed accordingly in the automatic commercial message 41.  So, if commercial message coupon button 42 is operated with the digest version or the index version of the first commercial message data 15 displayed, the display changes into the original version of the first commercial message data 15 of full length, the regular coupon of a greater amount being to be issued).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Tanaka’s feature into Major-Barton’s invention to enhance user’s playback experience by providing easy access to advertisements.
 
Regarding claim 6, Major-Barton discloses the method of claim 1, further comprising: receiving, from the first device, a playback request for the first content; and providing, to the first device, access to an index file, wherein the index file comprises a first pointer to the common storage (Major, fig. 10, elements 552-560, receive playback request, and provide requested media from the storage architecture; para. 0101, the RS-DVR system could use a very simple storage mechanism for managing disk storage in storing per subscriber adaptive rate video content.  In an exemplary embodiment, an index table (or any suitable data arrangement) is kept in memory (and on disk) that maps each disk block containing video to the subscriber, specific content, bitrate, and time offset within the content).
Major-Barton does not explicitly disclose the index file comprises a second pointer to advertisements associated with the first content.
Tanaka discloses the index file comprises a second pointer to advertisements associated with the first content (Tanaka, para’s 0101 and 0110, the first and second commercial message are different from each other; the first commercial data 15 or the second commercial data 16 may be automatically remade into the digest version or the index version for use in the automatic commercial message delivery.  Such a digest version or index version is displayed with a link informed accordingly in the automatic commercial message 41.  So, if commercial message coupon button 42 is operated with the digest version or the index version of the first commercial message data 15 displayed, the display changes into the original version of the first commercial message data 15 of full length, the regular coupon of a greater amount being to be issued).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Tanaka’s feature into Major-Barton’s invention to enhance user’s playback experience by providing easy access to media content and advertisements.

Regarding claim 15, this claim comprises limitations substantially the same as .

10.	Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Major, in view of Barton, and further in view of Lam and Tanaka.
Regarding claim 17, Major discloses a method comprising:  
receiving, by a computing device and from a plurality of devices, a plurality of data (Major, fig. 1, para’s 0028-0039, the RS-DVR system 104 can be implemented as a specialized web server that records and retrieves video files on behalf of any number of subscriber systems 102.  The RS-DVR system 104 then immediately makes as many copies of the received video as there are subscribers requesting to record the channel. Each subscriber has, in effect, their own area that contains their individual copies of the channel.  Each subscriber can have different programs recorded on different RS-DVR systems 104--each individual recording is on only one server);
determining that the plurality of data are derived from versions of a primary content item (Major, fig. 16, para’s 0121-0126, RS-DVR system determines that subscriber "Sub2" has decided to record the same program (function 910) that subscriber “Sub1” has requested); 
causing storage of: a first version of the primary content item (Major, fig. 16, para’s 0121-0126, RS-DVR system determines that subscriber "Sub2" has decided to record the same program (function 910), but after the RS-DVR has already begun recording of the program.  The RS-DVR system may nevertheless assign the same identifier 810 to the subscriber file list associated with the second subscriber, i.e., continue storing the same program in common storage and assign the same identifier to both the first and the second subscribers).
Major does not explicitly disclose:
the plurality of data having different advertisements;
requesting, from a first device of the plurality of devices, the first version of the primary content item;
requesting, from the plurality of devices, the different advertisements; and 
causing storage of the different advertisements.
Barton discloses:
the plurality of data having different advertisements; causing storage of the different advertisements (Barton, para’s 0111, 0222-0223, claims 8-10, a client system decides which ads to capture on its own and presents them to the consumer based on the metadata received from the service 1101.  For example, the service transmits a carouseled channel 1202 containing advertisements A, B, C, D, E, and F. Client system 1-1203 may tune in and capture advertisements B and E in a carouseled channel 1202 based on its PRIZM code, while client system 2-1204 captures advertisement D and client system n--1205 captures advertisement B. The service 1101 can be a one-way, broadcast mechanism, yet the consumer gets a completely targeted advertisement; claims 8-10 further disclose determine whether the tracking data for other devices identifies an advertisement in the first set comprising: determining that the first set includes the particular advertisement that is also in the second set of programs that have been viewed at a second device, the second set of programs being identified by the tracking data; this disclosure illustrates that each client system can capture different advertisement in a set of program content,  further illustrates a method for determining whether the same advertisement or different advertisements appears in a first set of program and a second set of program, and storing the first set of program and the second set of program includes storing the different advertisements).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Barton‘s features of receiving sets of program comprising different advertisement, and storing the different advertisement in Major’s RS-DVR storage system to generate effective advertisement based on each subscriber’s characteristics.
Major-Barton does not explicitly disclose but Lam discloses requesting, from a first device of the plurality of devices, the first version of the primary content item (Lam, para. 0009, compare a first digest in a first device with a second digest in a second device, if different, request the first device to transmit the data content to the second device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Lam’s feature into Major-Barton’s invention to enhance user’s playback experience by requesting a first device to transmit a copy of media content to a second device.
Major-Barton-Lam does not explicitly disclose but Tanaka discloses requesting, from the plurality of devices, the different advertisements (Tanaka, para’s 0101 and 0110, the first and second commercial message are different from each other; the first commercial data 15 or the second commercial data 16 may be automatically remade into the digest version or the index version for use in the automatic commercial message delivery.  Such a digest version or index version is displayed with a link informed accordingly in the automatic commercial message 41.  So, if commercial message coupon button 42 is operated with the digest version or the index version of the first commercial message data 15 displayed, the display changes into the original version of the first commercial message data 15 of full length, the regular coupon of a greater amount being to be issued).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Tanaka’s feature into Major-Barton’s invention to enhance user’s playback experience by providing easy access to advertisements.

Regarding claim 18, Major-Barton-Lam-Tanaka discloses the method of claim 17, further comprising: receiving, from the first device, the first version of the primary content item; and receiving, from the plurality of devices, different ones of the different advertisements (Barton, para’s 0111, 0222-0223, claims 8-10, a client system decides which ads to capture on its own and presents them to the consumer based on the metadata received from the service 1101.  For example, the service transmits a carouseled channel 1202 containing advertisements A, B, C, D, E, and F. Client system 1-1203 may tune in and capture advertisements B and E in a carouseled channel 1202 based on its PRIZM code, while client system 2-1204 captures advertisement D and client system n--1205 captures advertisement B. The service 1101 can be a one-way, broadcast mechanism, yet the consumer gets a completely targeted advertisement; claims 8-10 further disclose determine whether the tracking data for other devices identifies an advertisement in the first set comprising: determining that the first set includes the particular advertisement that is also in the second set of programs that have been viewed at a second device, the second set of programs being identified by the tracking data; this disclosure illustrates that each client system can capture different advertisement in a set of program content,  further illustrates a method for determining whether the same advertisement or different advertisements appears in a first set of program and a second set of program, and storing the different advertisements; Lam, para. 0009, request the first device to transmit the data content for receiving at the second device).
The motivation and obviousness arguments are the same as claim 17.

Regarding claim 19, Major-Barton-Lam-Tanaka discloses the method of claim 17, further comprising: causing storage, in each index file of a plurality of index files, of: a first pointer to the first version of the primary content item; and a second pointer to a different advertisement, of the different advertisements, received from a device, of the plurality of devices, associated with the index file (Major, fig. 1, para’s 0032-0036, 0101, the RS-DVR system 104 can be designed to function like a traditional DVR, wherein each subscriber has a "personal" copy of recorded content, even though the copies are held on shared servers and shared storage media; the file system module and storage architecture cause storage of references/pointers to personal copy of  recorded content; para. 0101, the RS-DVR system could use a very simple storage mechanism for managing disk storage in storing per subscriber adaptive rate video content.  In an exemplary embodiment, an index table (or any suitable data arrangement) is kept in memory (and on disk) that maps each disk block containing video to the subscriber, specific content, bitrate, and time offset within the content.  The index table (which functions similarly to a file system directory) can be only loosely synchronized with the actual content on the disk, because the storage manager will validate the content when it is read from disk; Tanaka, para’s 0101 and 0110, the first and second commercial message are different from each other; the first commercial data 15 or the second commercial data 16 may be automatically remade into the digest version or the index version for use in the automatic commercial message delivery.  Such a digest version or index version is displayed with a link informed accordingly in the automatic commercial message 41.  So, if commercial message coupon button 42 is operated with the digest version or the index version of the first commercial message data 15 displayed, the display changes into the original version of the first commercial message data 15 of full length, the regular coupon of a greater amount being to be issued).
The motivation and obviousness arguments are the same as claim 17.

Regarding claim 20, Major-Barton-Lam-Tanaka discloses the method of claim 17, further comprising: prior to the causing the storage, determining that the first version of the primary content item does not correspond to content currently stored at the computing device (Major, fig. 16, para’s 0121-0122, subscriber device "Sub1" initially responds to user input or the like to determine that a particular program ("Prog1") should be recorded (function 902).  The subscriber device transmits an appropriate command message 904 to direct the RSDVR system to record the identified program.  RS-DVR system does record the program as described herein (function 906) and assigns an identifier 810 to the recorded content (function 908). Next, subscriber "Sub2" has decided to record the same program (function 910) after the RSDVR has already recorded the program.  The RS-DVR system may determine whether the same program has been previously recorded, if yes, RS-DVR system assigns the same identifier 810 to the subscriber file list associated with the second subscriber).
The motivation and obviousness arguments are the same as claim 17.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/LOI H TRAN/Primary Examiner, Art Unit 2484